The opinion of the Court was drawn up by
Appleton, J.
The instructions of the presiding Judge were entirely in accordance with the weight of judicial 'authority in this country, in the courts of the United States and in those of the several States.
“It is a well established principle of the common law,” ’remarks Grier, J.,in Day v. Woodworth, 13 How., 371, “that, in actions of trespass, and all actions on the case for torts, a jury may inflict what are called exemplary, punitive or vindictive damages upon a defendant, having in view the enormity of his .offence, rather than the measure of compensation to the plaintiff.” This statement of the law was in perfect conformity with the previous decisions which had received the sanction of the Court, when illustrated by the logic of Marshall and the learning of Storv. In Tillotson v. Cheetham, 3 Johns., 56, Kent, C. J., says, “the actual pecuniary damages in actions for defamation, as well as in other actions for torts, can rarely be computed, and are never the sole rule of assessment.” In Taylor v. Church, 4 Selden, 452, in delivering the opinion of the Court, Jewett, J., affirms that “ the principle is *543well established, as well in the English as in the American courts of justice, that, in actions for injuries to the person, committed under the influence of actual malice, or with the intention to injure the plaintiff, the jury may, in their discretion, give such damages beyond the actual injury, for. sake of the example, — damages not only to recompense the sufferer, but to punish the offender.” The propriety of awarding exemplary damages “ for the sake of the public example, or to punish for some act or default, which has more or less the character of a crime,” is sanctioned by Perley, C. J., in Hopkins v. Atlantic & St. Lawrence R. R. Co., 36 N. H., 10. A similar view of the law is adopted by the Supreme Court of Connecticut, in Huntly v. Bacon, 15 Conn., 267. Such, too, is the law in Pennsylvania. “ In cases of personal injury,” remarks Gibson, J., in Pastorius v. Fisher, 1 Rawle, 27, “ damages are not only to compensate, but to punish.” That such is now regarded the law of that State, will be perceived by reference to Porter v. Seeler, 23 Penn., 424. In New Jersey, the same rule of law is laid down by Kinsey, C. J., in Stout v. Pratt, Coxe, (N. J.,) 79, and reaffirmed in Winter v. Peterson, 4 Zab., 524. In McNamara v. King, 2 Gilman, 432, Treat, J., says, “ in this class of cases the jury may give exemplary damages, not only to compensate the plaintiff, but to punish the defendant.” In the subsequent case of Deane v. Blackwell, 18 Ill., 336, the Supreme Court of Illinois adhered to the doctrine of McNamara v. King. Exemplary damages are given in Kentucky, determined in Fleet v. Hollenkemp, 13 B. Mon., 219, and in Kountz v. Brown, 16 B. Mon., 577. So, too, is the law in North Carolina. Loivder v. Henson, 4 Jones, (law,) 369. Indeed, such is declared to be the law in nearly all the States of the Union, unless it be in those of Massachusetts and Indiana. Sedgwick on Damages, 38, and appendix. Such, too, is the law of England. Mayne’on Damages, 13.
Nor were the damages in this case unreasonable. Indeed, as was remarked by Wilmot, C. J., in Tullidge v. Wade, 3 *544Wilson, 18, “if much greater damages had been given, we should not have been dissatisfied therewith.”
The question here presented has never before been determined in this State. In Worcester v. Great Falls Man. Co., 41 Maine, 159, the suit was not of a character like the one before us. If the rulings were erroneous as to the rule of damages, the error was favorable to the excepting party, who had, therefore, no cause of complaint. Such, too, was the case in Wardsworth v. Treat, 43 Maine, 164, and in the other cases cited by the defendant. Exceptions overruled.
Tenney, C. J., Cutting, Goodenow, Dayis and Kent, JJ., concurred.